      Case 5:18-cv-04071-DDC-ADM Document 100 Filed 06/03/19 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

ANTHONY J. HAMPTON,                          )
                                             )
       Plaintiff,                            )
                                             )
vs.                                          )       Case No. 18-4071-DDC-ADM
                                             )
BARCLAYS BANK DELAWARE, et al.,              )
                                             )
       Defendant.                            )

  DEFENDANT LOANDEPOT.COM, LLC’S JOINDER IN DEFENDANT DISCOVER
              BANK’S MOTION FOR PROTECTIVE ORDER

       Plaintiff served written discovery on Defendant loanDepot.com, LLC (“LD LLC”), as

well as other defendants, via mail on April 30, 2019. LD LLC has a pending motion to dismiss

(Doc. 58-59) and the Court has not issued its initial scheduling order setting a deadline for the

parties to conduct a Rule 26(f) conference. As such, Plaintiff’s written discovery is premature.

See Sobel v. Colmery-O’Neil VA Med. Ctr., No. 08-4001-SAC, 2008 WL 833501, at *1 (D.

Kan. Mar. 27, 2008) (“The parties have not held their conference as required by Rule 26(f) and,

as such, plaintiff's Motion for Discovery is premature and shall be denied without prejudice.

Once the court has set the parties’ Rule 26(f) planning conference, and they have conferred, the

parties may commence discovery after that date.”).

       Defendant Discover Bank filed a motion for protective order (Doc. 98-99), seeking to

stay “all discovery proceedings . . . until the Court has ruled on the motion to dismiss, the Court

has set an initial scheduling conference, and the parties have conducted a Rule 26(f) conference.”

LD LLC joins in Defendant Discover Bank’s motion.

       DATED this 3rd day of June, 2019.




                                                                                         OM 506609.1
     Case 5:18-cv-04071-DDC-ADM Document 100 Filed 06/03/19 Page 2 of 2




                                                 Respectfully submitted,
                                                 SPENCER FANE LLP

                                             By: /s/ Kersten L. Holzhueter
                                                Joshua C. Dickinson        KS Bar No. 20632
                                                Kersten L. Holzhueter      KS Bar No. 24885
                                                1000 Walnut, Suite 1400
                                                Kansas City, MO 64106
                                                Telephone: (816) 474-8100
                                                Facsimile: (816) 474-3216
                                                E-mail: jdickinson@spencerfane.com
                                                         kholzhueter@spencerfane.com
                                                 ATTORNEYS FOR DEFENDANT
                                                 LOANDEPOT.COM, LLC




                                CERTIFICATE OF SERVICE

       I hereby certify that, on June 3, 2019, the foregoing was filed electronically with the
United States District Court for the District of Kansas, with notice of case activity generated and
sent to all registered parties, and was served on Pro Se Plaintiff via first class mail, postage
prepaid, addressed as follows:

       Anthony Hampton
       6104 SW 26th Street, Apt. A
       Topeka, KS 66614
                                                 /s/ Kersten L. Holzhueter
                                                 Attorney for Defendant




                                                2                                        OM 506609.1


                                                                                         OM 525495.1
